Citation Nr: 1044186	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a ruptured disc L5-S1 
(claimed as L4).

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for perennial allergies.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the Air Force 
National Guard from October 4, 2000 to November 21, 2000, and 
from March 28, 2001 to September 17, 2001.  The Veteran served on 
active duty from November 5, 2001 to November 9, 2001, and from 
February 2, 2003 to June 17, 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the Veteran's 
claims seeking entitlement to service connection for a ruptured 
disc L5-S1 (claimed as L4), irritable bowel syndrome, perennial 
allergies, a psychiatric disorder, and a right knee disorder.

Additional documents were submitted after the issuance of the 
November 2007 statement of the case.  The submission of such 
evidence was accompanied by waivers of RO consideration dated 
November 2010.  38 C.F.R. § 20.1304(c) (2010).

The Board considers the Veteran's claim for service connection 
for a psychiatric disorder, to include depression and PTSD, as 
encompassing all psychiatric disorders with which the Veteran has 
been diagnosed, pursuant to the decision of the Court in Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of 
a mental health disability claim includes any mental health 
disability that could reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

In a November 2007 rating decision, the RO granted service 
connection for patellofemoral syndrome of the left knee (claimed 
as damaged cartilage of the left knee), and assigned a 10 percent 
disability rating.  Therefore, that issue is not before the 
Board.

The issues of entitlement to service connection for a ruptured 
disc L5-S1 (claimed as L4); entitlement to service connection for 
irritable bowel syndrome; and entitlement to service connection 
for a psychiatric disorder, to include depression and PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Perennial allergies are not shown by competent evidence to be 
related to the Veteran's military service or to any incident 
therein.

2.  A right knee disorder is not shown by competent evidence to 
be related to the Veteran's military service or to any incident 
therein, or to her service-connected left knee disorder.


CONCLUSIONS OF LAW

1.  Perennial allergies were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

2.  A right knee disorder is not due to service-connected left 
knee disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated May 2005, August 2005, and September 2005, provided 
to the Veteran before the February 2006 rating decision, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish her claims, what VA would do and had 
done, and what evidence she should provide.  The letters also 
informed the Veteran that it was her responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support her claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was not provided with 
such notice.  However, since the appellant's claims addressed in 
this decision are being denied, neither a disability rating nor 
an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the holding in 
Dingess, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.  The Veteran has not reported that she is in 
receipt of Social Security Administration (SSA) benefits.  Golz 
v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from active duty service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.307(a); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

"[A]n increase in disability must consist of worsening of the 
enduring disability..."  Davis v. Principi, 276 F.3d 1341, 1344 
(Fed. Cir. 2002).  Aggravation requires an increase in the 
severity of the preexisting condition, as distinguished from the 
mere recurrence of manifestations of the pre-service condition.  
Id at 1345.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting condition 
was aggravated by military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

To be eligible for service connection, a disability must have 
been incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 C.F.R. § 3.1(k).  The active 
military, naval, or air service includes active duty, any period 
of active duty for training during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a).

Analysis:  Service Connection for Perennial Allergies

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of perennial allergies during 
active service.  The Veteran's service treatment records include 
an April 2004 record, after her active service, noting that she 
has no history of allergies.

Also following her active service, the Veteran's private 
physician, B. Pou, MD, diagnosed her with perennial allergies in 
December 2003.

The Veteran asserted in her November 2004 claim that her 
allergies began in July 2003; the Board notes that the Veteran's 
active service had concluded by that date.

The Veteran's representative requested in an October 2010 
informal brief that the Veteran be provided a VA compensation and 
pension (C&P) examination to determine the nature and etiology of 
this claimed disorder.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but: (A) Contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not 
required to provide an examination based on a conclusory 
generalized lay statement, because that would eliminate the 
carefully drafted statutory standards governing the provision of 
medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).

Here, the information and evidence of record does not establish 
that the Veteran suffered an event, injury or disease in service.  
Consequently, no C&P examination is warranted for this claim.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not contract perennial allergies 
during active service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for perennial allergies; it follows that the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to Service Connection on a 
Secondary Basis

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 148, 
158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence is 
required to associate the claimed disability with the service-
connected disability).  In short, in order to establish 
entitlement to service connection on this secondary basis, there 
must be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which clearly favors the claimant.

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

Analysis:  Service Connection for a Right Knee Disorder, to 
include as Secondary to a Left Knee Disorder

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of a right knee disorder 
during active service.

In October 2003, Dr. Pinchback found that "x-rays of her right 
knee show good bone mineralization with the joint spaces being 
well maintained, and there is no evidence of acute bony 
abnormality."  He opined that "the symptoms in her right knee 
are more consistent with a chronic strain or synovitis in the 
knee."

In a May 2005 statement, the Veteran asserted that "I was 
advised by Dr. Pinchback that the problems that were caused by 
the injury in my left knee have now caused problems in my [r]ight 
knee."  The Board cannot grant service connection on this basis 
alone; a layperson's account of what a clinician purportedly said 
regarding the etiology of his claimed conditions is too 
attenuated to constitute "medical" evidence.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).

VA provided the Veteran with a compensation and pension (C&P) 
examination of her right knee in September 2007.  The examiner 
reviewed the claims file.  The Veteran reported that she had 
right knee pain secondary to either back pain or her left knee 
disorder.  The examiner found that x-rays of the Veteran's knees 
were normal.  The Veteran had limited range of motion of both 
knees, with pain.  The examiner diagnosed the Veteran with 
patellofemoral syndrome of the knees.  He opined that the 
Veteran's right knee condition did not occur in service and was 
not aggravated by service; he further opined that it is less 
likely than not that the Veteran's right knee condition is 
secondary to her service-connected left knee disorder.  The 
examiner explained that his assessment was based on his review of 
the Veteran's in-service and post-service treatment records.

In her December 2007 substantive appeal, the Veteran asserted 
that "my left knee was the primary injury in the Middle East but 
my right knee has had similar problems that relate to the injury 
on my left knee." The Veteran's representative reiterates her 
contentions in his October 2010 informal brief.

In October 2010, the Veteran's employer sent VA a letter stating 
that the Veteran has consistently complained of bilateral knee 
pain, and has used up the majority of her sick leave due to this 
condition.  The employer further explained that the Veteran is 
scheduled to have surgery on both knees, requiring two months off 
of work per knee.  The employer verified that the procedures at 
their workplace require a doctor to sign off on an employee's 
task list before she can return to work.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner and private 
clinician are so qualified, their medical findings constitute 
competent medical evidence.

Because the Veteran's C&P examination was conducted by a 
competent clinician who fully described the functional effects 
caused by the Veteran's disorder on her occupational functioning 
and daily activities, the Board finds that the Veteran's 
examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  The September 2007 VA examiner specified 
that the Veteran reported having become unable to do search 
warrants any longer due to physical aspects with standing.  The 
examiner found that the Veteran's right knee disorder caused 
significant effects on her occupational activities, and caused 
mild, moderate, and severe effects on her usual daily activities.  
Additionally, the VA examiner considered the Veteran's claims 
file and medical history in the report.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

Additionally, in order for a VA examination to be considered 
adequate in a case of service connection, the VA examiner must 
either provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  In this case, as explained above, the 
examiner provided a negative etiological opinion and rationale.

The Board further finds that the VA examiner's medical findings 
are credible, based on their internal consistency and the VA 
examiner's duty to offer truthful opinions.  Consequently, the 
Board assigns considerable probative value to the VA examiner's 
report.

The Veteran is competent to observe her right knee pain during 
and after service.  Similarly, the Veteran's employer is 
competent to observe her knee pain, use of sick leave, and 
scheduling of knee surgery.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

However, although the Veteran is competent to report that her 
right knee felt painful after she injured her left knee, she is 
not competent to render an opinion as to the medical etiology of 
her current right knee disorder, absent evidence showing that she 
has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377 (2007).

In summary, although there is ample evidence of a current right 
knee disorder, the most probative evidence of record demonstrates 
that the disorder was not caused or aggravated by her service, or 
by her service-connected left knee disorder.  None of the 
Veteran's service treatment records describing a left knee injury 
made any mention of a right knee injury, or of any resulting 
effects on her right knee.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that the Veteran did not incur a right knee disorder 
during service.  38 C.F.R. § 3.303(b).  Additionally, the Veteran 
was not diagnosed with arthritis of the right knee within one 
year of service.  38 C.F.R. 
§§ 3.307, 3.309.

The preponderance of the evidence is against the award of service 
connection for a right knee disorder; it follows that the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for perennial allergies is denied.

Service connection for a right knee disorder is denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for service connection for a ruptured 
disc, , and a psychiatric disorder.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Analysis:  Service Connection for a Ruptured Disc L5-S1 (claimed 
as L4)

The Veteran's service treatment records include an April 2003 
health assessment in which she reported that she had injured her 
back and neck in a car accident on December 23, 2002.  In a July 
2004 service treatment record, the Veteran wrote that she had 
been diagnosed with a herniated disc in her back in March 2003, 
as a result of a fall, which required surgery.

In October 2003, the Veteran's private physician, G. Wakefield, 
MD, administered a magnetic resonance imaging (MRI) test of her 
lumbar spine.  Dr. Wakefield diagnosed the Veteran with L5-S1 
disc degeneration with broad disc bulging.

Also in October 2003, another private clinician, W.L. Pinchback, 
Jr., MD, noted his review of the Veteran's lumbar spine MRI and 
x-rays, and diagnosed her with a broad-based disc herniation at 
the level of L5-S1.  He also diagnosed the Veteran with 
discogenic lower back pain, facet joint arthritis secondary to 
degenerative disc disease at L5-S1, mild symptoms of a herniated 
disc, and a chronic lumbar strain.

In March 2004, Dr. Pinchback diagnosed the Veteran with a 
discogenic lower back pain and possible facet joint arthritis.

In her November 2004 claim, the Veteran asserted that she had 
ruptured the L4 disc in her back in May 2003.

VA provided the Veteran with a compensation and pension (C&P) 
examination of her spine in September 2007.  The examiner 
reviewed the claims file.  The Veteran reported that she had a 
history of a back injury prior to service, which she aggravated 
in service by loading bombs with a three-man lift of greater than 
300 pounds.  She reported having intermittent symptoms with 
remissions.  The VA examiner noted that an x-ray showed an 
essentially normal spine, except that the line of weight bearing 
may favor lumbosacral instability.  The examiner diagnosed the 
Veteran with lumbar instability with limited range of motion and 
pain.  He opined that her spine condition did not occur in 
service, and was not aggravated therein.  The examiner further 
opined that the Veteran's thoracolumbar spine condition is less 
likely than not to be secondary to her left knee condition.  The 
examiner explained that his assessment was based on his review of 
the Veteran's in-service and post-service treatment records.

In her December 2007 substantive appeal, the Veteran asserted 
that "I was in a vehicle accident in December of 2002, where I 
received muscle and ligament strain due to being hit from behind 
in a vehicle.  In January of 2003 I was undergoing physical 
therapy when my unit was activated.  I advised the medical 
examiner of my injuries and was examined by him when he stated 
per medical records dated [January 2003] that my injuries were 
only superficial and I was capable of being deployed.  While 
deployed...my job (Weapons Specialist) required me to load 300+ 
pound missiles and bombs 12 hours or more a day, which did not 
help in my recovery from the prior damage done to my back and 
neck from the car accident.  I also was required to wear combat 
gear while performing my duties."  The Veteran's representative 
reiterates her contentions in his October 2010 informal brief.

On remand, the AOJ should obtain evidence of the Veteran's 
alleged fall during her active service.  As noted above, the 
Veteran stated in a July 2004 service treatment record that she 
had been diagnosed with a herniated disc in her back in March 
2003, as a result of a fall, which required surgery.  The Veteran 
also wrote in her November 2004 claim that she had ruptured the 
L4 disc in her back in May 2003.  Because the Veteran was serving 
on active duty in both March 2003 and May 2003, the AOJ should 
obtain evidence, to include service treatment records, 
documenting that fall.

Additionally, the AOJ should obtain evidence of the Veteran's 
back surgery resulting from that fall, which she referenced in 
her July 2004 service treatment record.

The substantiation of the Veteran's alleged in-service fall is 
particularly relevant because she was diagnosed with arthritis of 
the back in October 2003, within one year of her separation from 
active duty service.  

After completion of the above, the AOJ should send the claims 
file, including a copy of this remand, to the VA examiner who 
conducted the September 2007 C&P examination.  The examiner 
should review the claims file, including all newly obtained 
evidence, and note his review in his report.  The examiner should 
provide an addendum opinion as to whether, in light of the 
additional evidence, it is at least as likely as not that the 
Veteran's back disorder was caused or aggravated by her time in 
service.  Rationale(s) should be provided for any opinions 
rendered.  If the examiner's etiological opinion is negative, he 
should explain why lifting 300+ pound missiles and bombs in 
service would not aggravate a back disorder incurred during a car 
accident the previous year (2002).  Also, if the examiner's 
etiological opinion is negative, he should also explain why the 
Veteran's fall did not cause or aggravate her back disorder.  If 
the examiner is unable to provide an opinion, he should state the 
reason(s) why.

If the examiner who conducted the original examination is 
unavailable, and another examiner is unable to complete the 
addendum without conducting a new examination, then a new 
examination for the Veteran's back disorder should be provided.

Analysis:  Service Connection for Irritable Bowel Syndrome

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of irritable bowel syndrome 
during active service.  Her service treatment records do include 
a July 2005 Medical History questionnaire in which she asserted 
that she has irritable bowel syndrome.  The Veteran's service 
personnel records indicate that she was not serving on active 
duty at that time.  During her active service, on June 9, 2003, 
the Veteran told her private physician, Dr. Pou, that she was 
experiencing dry and brittle hair, fatigue, weight gain, and 
reflux; Dr. Pou diagnosed her with gastroesophageal reflux 
disease (GERD) and fatigue.  Following her active service, in 
April 2004, another private clinician, J.M. Bailey, MD, 
administered an x-ray of the Veteran's bowels and concluded that 
"no abnormality [was] seen."  In records dating from June 2004 
to April 2005, Dr. Pou diagnosed the Veteran with IBS.

The Veteran asserted in her November 2004 claim that her IBS 
began in July 2003; the Board notes that the Veteran's active 
service had concluded by that date.  In her May 2005 PTSD 
stressor statement, the Veteran stated that her bowels were 
affected by her depression.  In her December 2007 substantive 
appeal, the Veteran asserted that "while deployed I made several 
complaints to medical [personnel] that I was suffering from 
extreme constipation, [and] every visit that I reported this 
condition I [was] given laxatives and told to return if it 
persisted.  Upon arriving in the Middle East I was unable to...have 
a bowel movement for approximately 3 weeks plus....Upon returning 
home I discontinued the laxatives as directed by my medical 
doctor, as they were being used as the only way I could have a 
bowel movement.  Following my discontinuing the use of the 
laxatives there was an incident where I became extremely 
constipated and underwent several test[s] and x-rays which showed 
backed up bowel due to irritable bowel syndrome."  The Veteran 
also submitted a passage from "Consumer Guide" which lists 
emotions, foods, medications, and overuse of laxatives as 
potential causes of irritable bowel syndrome.

The Veteran's representative asserted in October 2010 that the 
Veteran's claim for service connection for irritable bowel 
syndrome should encompass a claim for service connection for an 
undiagnosed illness in a Persian Gulf Veteran.  38 C.F.R. 
§ 3.317(a)(i)(B)(3); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for obtaining a medical examination are listed 
above.  38 C.F.R. § 3.159(c)(4).  In this case, the information 
and evidence of record contains Dr. Pou's diagnosis of irritable 
bowel syndrome from June 2004 to April 2005, during the pendency 
of the claim.  The information and evidence of record also 
establishes that the Veteran consumed laxatives during her 
service; the Veteran has alleged this in her December 2007 
substantive appeal, and there is no contemporaneous evidence of 
record to the contrary.  Finally, the information and evidence of 
record-namely, the research provided by the Veteran-indicates 
that her diagnosed irritable bowel syndrome may be associated 
with her use of laxatives during active service.  Consequently, a 
medical examination is warranted.

On remand, the Veteran should be scheduled for an examination to 
determine the extent and etiology of her irritable bowel 
syndrome.  The examiner should review the Veteran's claims file, 
and note this review in the report.  The examiner should also 
review the summary of the Veteran's irritable bowel syndrome 
diagnosis and treatment provided above.  The examiner should 
provide an opinion as to whether it is at least as likely as not 
that the Veteran's irritable bowel syndrome was caused or 
aggravated by her time in service, including by the consumption 
of laxatives during service.  The examiner should also opine 
whether the Veteran's irritable bowel syndrome was caused or 
aggravated by any psychiatric disorder(s).  The examiner should 
provide a rationale for all opinion(s) expressed.  If the 
examiner is unable to provide an opinion, he should state the 
reason(s) why.

Additionally, the examiner should opine on whether the Veteran 
exhibits objective indications of a qualifying chronic disability 
obtained in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 C.F.R. § 3.317.  The examiner should 
determine whether the Veteran has a disability that cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" means a chronic disability resulting from an 
undiagnosed illness; or, a medically unexplained chronic 
multisymptom illness that is defined by a cluster of signs or 
symptoms, such as chronic fatigue syndrome, fibromyalgia, or 
irritable bowel syndrome.  A "medically unexplained chronic 
multisymptom illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  A 
"chronic" disability means one that has existed for 6 months or 
more, or that exhibits intermittent episodes of improvement and 
worsening over a 6-month period.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically unexplained 
chronic multisymptom illness include, but are not limited to: 
fatigue, skin signs or symptoms, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological signs or 
symptoms, respiratory system signs or symptoms, sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss, and menstrual disorders.  
38 C.F.R. § 3.317.

Also on remand, the RO should obtain the Veteran's service 
personnel records, to include the places and dates of her foreign 
service.  The Veteran's DD Form 214 of 2003 notes that she had 2 
months and 4 days of foreign service, but lists her location as 
"classified."  Service connection under 38 C.F.R. § 3.317 
requires evidence that the Veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(a)(1), (d).

Analysis:  Service Connection for a Psychiatric Disorder, to 
include Depression and PTSD

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of any psychiatric disorder 
during active service.

The Veteran asserted in her November 2004 claim that her 
depression and posttraumatic stress began in July 2003; the Board 
notes that the Veteran's active service had concluded by that 
date.

In her May 2005 stressor statement, the Veteran reported that her 
psychiatric symptoms had their onset on March 29, 2003, during 
her active service with the 187th Fighter Wing in Azray, Jordan.  
She further reported that "while stationed in Azray I began to 
suffer extreme depression the first week.  The depression was so 
intense that [it] affected my sleep, memory, and bowel system.  
The sound of bombing began to cause me to experience a startled 
[affect] when hearing loud noises.  When returning home I have 
experienced problems with sleep (including extreme sweating in 
sleep), day to day duties, and unusual memory loss.  I have also 
began [sic] to suffer panic attack episodes."

In January 2008, two private clinicians, V.C. Smith, Ph.D., and 
D.D. Hall, D.O., jointly diagnosed the Veteran with adjustment 
disorder with mixed disturbance of emotions and conduct.  They 
ruled out a mood disorder.

The criteria for obtaining a medical examination are listed 
above.  38 C.F.R. § 3.159(c)(4).  In this case, the information 
and evidence of record contains a January 2008 diagnosis of 
adjustment disorder with mixed disturbance of emotions and 
conduct.  The information and evidence of record also establishes 
that the Veteran alleges that she heard the sounds of bombing 
while serving in Jordan.  Finally, the Veteran has asserted that 
the bombing which she heard in service caused her psychiatric 
symptoms.  Consequently, a medical examination is warranted.

On remand, the Veteran should be scheduled for an examination to 
determine the extent and etiology of her psychiatric disorder(s).  
The examiner should review the Veteran's claims file, and note 
this review in the report.  The examiner should also review the 
summary of the Veteran's psychiatric diagnosis and treatment 
provided above.  The examiner should provide an opinion as to 
whether it is at least as likely as not that the Veteran's 
psychiatric disorder(s) were caused or aggravated by her time in 
service.  The examiner should provide a rationale for all 
opinion(s) expressed.  If the examiner is unable to provide an 
opinion, he should state the reason(s) why.

Recently, VA promulgated a liberalizing regulation for 
establishing the occurrence of in-service PTSD stressors.  
38 C.F.R. § 3.304(f)(3).  That regulation provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others...and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

On remand, the RO should obtain the Veteran's service personnel 
records, to include the places and dates of her foreign service.  
Upon receipt of that information, the RO should attempt to verify 
whether the Veteran or her unit was subjected to hostile military 
or terrorist activity during her foreign service.  The Veteran's 
DD Form 214 from 2003 notes that she had 2 months and 4 days of 
foreign service, but lists her location as "classified."

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that 
the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  The Veteran should be 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection is granted with respect to her claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
explains the information and evidence not of 
record needed to establish an initial 
disability rating and an effective date, if 
service connection is granted, as outlined by 
the Court in Dingess, supra.  The Veteran 
should be given an adequate opportunity to 
respond.  The claims file must include 
documentation that VA has complied with VA's 
duties to notify and assist a claimant.

2.  Obtain the Veteran's service personnel 
records, to include the places and dates of 
her foreign service.  Upon receipt of that 
information, verify whether the Veteran or 
her unit was subjected to hostile military or 
terrorist activity during her foreign 
service.

3.  Obtain evidence of the Veteran's alleged 
fall during her active service.  The Veteran 
stated in a July 2004 service treatment 
record that she had been diagnosed with a 
herniated disc in her back in March 2003, as 
a result of a fall, which required surgery.  
The Veteran also wrote in her November 2004 
claim that she had ruptured the L4 disc in 
her back in May 2003.  The AOJ should obtain 
evidence, to include service treatment 
records, documenting that fall and any 
resulting back surgery.

4.  After completion of the above, send the 
claims file, including a copy of this remand, 
to the VA examiner who conducted the 
September 2007 C&P examination.  The examiner 
should review the claims file, including all 
newly obtained evidence, and note his review 
in his report.  The examiner should provide 
an addendum opinion as to whether, in light 
of the additional evidence, it is at least as 
likely as not that the Veteran's back 
disorder was caused or aggravated by her time 
in service.  Rationale(s) should be provided 
for any opinions rendered.  If the examiner's 
etiological opinion is negative, he should 
explain why lifting 300+ pound missiles and 
bombs in service would not aggravate a back 
disorder incurred during a car accident the 
previous year (2002).  Also, if the 
examiner's etiological opinion is negative, 
he should also explain why the Veteran's fall 
did not cause or aggravate her back disorder.  
If the examiner is unable to provide an 
opinion, he should state the reason(s) why.

If the examiner who conducted the original 
examination is unavailable, and another 
examiner is unable to complete the addendum 
without conducting a new examination, then a 
new examination for the Veteran's back 
disorder should be provided.

5.  Schedule the Veteran for an examination, 
by an appropriate specialist, to determine 
the extent and etiology of her irritable 
bowel syndrome.  All indicated tests and 
studies should be undertaken.  The examiner 
should review the Veteran's claims file, and 
note this review in the report.  The examiner 
should also review the summary of the 
Veteran's irritable bowel syndrome diagnosis 
and treatment provided above.

The VA examiner should provide opinions in 
response to the following questions.  The 
examiner should provide a rationale for all 
opinions.  If the examiner is unable to 
provide an opinion, he or she should state 
the reason(s) why.

a.  Is it at least as likely as not that the 
Veteran's irritable bowel syndrome was caused 
or aggravated by her time in service, 
including by the consumption of laxatives 
during service?

b.  Is it at least as likely as not that the 
Veteran's irritable bowel syndrome was caused 
or aggravated by any psychiatric disorder(s)?

c.  What effects does the Veteran's irritable 
bowel syndrome have on her occupational 
functioning and daily activities?

d.  Does the Veteran exhibit objective 
indications of a qualifying chronic 
disability that cannot be attributed to any 
known clinical diagnosis?  (The examiner 
should note that these terms are defined 
above.)

6.  Schedule the Veteran for a psychiatric 
examination to determine the extent and 
etiology of her psychiatric disorder(s), if 
any.  The examiner should review the 
Veteran's claims file, and note this review 
in the report.  The examiner should also 
review the summary of the Veteran's 
psychiatric diagnosis and treatment provided 
above.

The VA examiner should provide opinions in 
response to the following questions.  The 
examiner should provide a rationale for all 
opinions.  If the examiner is unable to 
provide an opinion, he should state the 
reason(s) why.

a.  Is it at least as likely as not that the 
Veteran's psychiatric disorder(s), if any, 
were caused or aggravated by her time in 
service?

b.  What effects do the Veteran's psychiatric 
disorder(s), if any, have on her occupational 
functioning and daily activities?

7.  After completion of the above, the AOJ 
should readjudicate the claims.  If any 
determination remains unfavorable to the 
Veteran, she and her representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until she receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on her claims.  38 C.F.R. § 3.655 (2010).

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


